DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/17/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/15/2022.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 21, 22 and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 23, previously presented now cancelled, was previously indicated allowable in the office action mailed on 4/15/2022 if claim 23 was rewritten in an independent form. Claim 1, as currently amended, is an independent form of previously presented, now cancelled, claim 23.
Claims 3-5, 7-9, 21, 22, 24-33 being dependent on claim 1 is also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an injection device comprising: a housing; a cartridge, a stopper comprising a shell, the shell comprising a first portion and a second portion, the first portion and the second portion comprising different materials, a core, a dose dial, a plunger rod slidably disposed within the housing in combination with other claimed limitations of claim 34. 
The closest prior art for an injection device is Schleicher et al. (US 2018/0193567 A1) as discussed in Non-Final Rejection mailed on 4/15/2022 including a housing; a cartridge, a stopper comprising a shell, a core but is silent regarding the shell comprising a first portion and a second portion, the first portion and the second portion comprising different materials, a core, a dose dial, a plunger rod slidably disposed within the housing.
Bendek et al. (US 4,921,966) discloses the closest prior art for a dose dial, a plunger rod slidably disposed within the housing but is silent regarding the shell comprising a first portion and a second portion, the first portion and the second portion comprising different materials.
Mirov et al. (US 2017/0316177 A1) discloses the closest prior art for the shell comprising a first portion and a second portion, the first portion and the second portion comprising different materials. However, modification will result in including a material of shell that will prevent sterilizing the entire stopper at the temperature of at least 120 degrees Celsius. Therefore, one of ordinary skill in the art, will not be motivated to modify Schleicher in view of Mirov.
Claims 35 and 36 being dependent on claim 34 are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783